Citation Nr: 1510933	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids.  

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

3.  Entitlement to an initial rating in excess of 10 percent for chronic sacroiliitis and lumbar spine degenerative disc and joint disease.

4.  Entitlement to an initial rating in excess of 10 percent for right hip CAM deformity R/T femoral acetabular impingement (FAI) syndrome.

5.  Entitlement to an initial rating in excess of 10 percent for left knee tricompartmental osteoarthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from October 1986 to March 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

For reasons explained below, the issues of entitlement to higher ratings for the Veteran's service-connected hypertension, lumbar spine, right hip, and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

For the entire appeal period, the Veteran's hemorrhoids result in no more than mild or moderate symptomatology, to include appearing when he has bowel movements approximately a few times a week, are reducible, and, when present, are manifested by pain, swelling, and occasional bleeding, without evidence that such are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or result in persistent bleeding, secondary anemia, or fissures.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, the Veteran has appealed with respect to the propriety of the initially assigned rating for his hemorrhoid disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for hemorrhoids was granted and initial rating assigned in the June 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating assigned to his hemorrhoid disability, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and the Veteran's statements in support of his increased rating claim are of record.  While the evidentiary record contains post-service reports of treatment at Moncrief Army Hospital, the records do not contain any information or evidence relevant to the Veteran's hemorrhoid disability.  Given the Veteran's testimony that he does not receive current treatment for his hemorrhoid disability, the Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified by the Veteran.

Additionally, the Veteran was afforded a VA examination in conjunction with his hemorrhoid claim in January 2011 and October 2013, which are adequate to decide the initial rating claim decided herein.  In this regard, neither the Veteran nor his representative have alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected hemorrhoid disability, as it includes interviews with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Furthermore, the Veteran has not alleged that his PTSD has increased in severity since the October 2013 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Moreover, in November 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal and explained the types of evidence needed to warrant a higher rating for each service-connected disability on appeal.  Also, information was solicited regarding the Veteran's hemorrhoid disability, including the nature, severity, and frequency of his symptoms, and the affect the disability has on his daily life and ability to work.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not raise the possibility that there were outstanding treatment records relevant to the Veteran's hemorrhoid disability and, thus, nothing gives rise to the possibility that evidence has been overlooked with regard to the claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R.
 § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service treatment records (STRs) reflect that he was diagnosed with hemorrhoids during service, and underwent a hemorrhoidectomy in 1997.  As such,  the RO issued the June 2011 rating decision wherein service connection was granted for hemorrhoids with an initial noncompensable rating pursuant to C.F.R. 
§ 4.114, Diagnostic Code (DC) 7336, effective April 1, 2011.  Thereafter, the Veteran perfected an appeal as to the propriety of the initially assigned rating.

As noted, the Veteran's hemorrhoids are evaluated under DC 7336, which provides that a noncompensable rating is assigned for mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.

The pertinent evidence of record consists of January 2011 and October 2013 VA examination reports, as well as the Veteran's testimony at the November 2014 Board hearing.  As indicated previously, the Veteran has denied receiving treatment for his hemorrhoids and, as such, his post-service treatment records are negative for such disability. 

At the January 2011 VA general medical examination, the Veteran reported undergoing a hemorrhoidectomy in 1997.  At such time, he denied any current subjective complaints and any current treatment.  Rectal examination was normal.  The diagnosis included hemorrhoids (unsubstantiated per soldier reports).

The October 2013 VA rectum examination report reflects that the Veteran reported that his hemorrhoids pop out when he uses the bathroom.  He denied using continuous medication and he also denied any scars or other pertinent findings, complications, conditions, or other signs and symptoms associated with this hemorrhoid disability.  The examiner described his hemorrhoids as reducible, as they prolapse but go back in, and also described them as mild to moderate, as the Veteran experiences blood on toilet paper sometimes.  The VA examiner further stated that the Veteran's hemorrhoids do not impact his ability to work.  

During the November 2014 Board hearing, the Veteran testified that he does not receive ongoing treatment for his hemorrhoids but, since he was discharged from service, his hemorrhoids appear when he has bowel movements approximately a few times a week.  He testified that his hemorrhoids, when present, are manifested by pain, swelling, and occasional bleeding, for which he generally self-medicates with wipes and soaking in a bath and after which they usually go back in.  Notably, the Veteran testified that his hemorrhoids do not affect his daily life or employment.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, at no point since the April 1, 2011 effective date of the award of service connection, have the Veteran's hemorrhoids warranted a compensable rating.   
 
In making this determination, the Board notes the preponderance of the evidence shows the Veteran's hemorrhoids are reducible, have been recurrent since his discharge from service, and are manifested by pain, swelling, and occasional bleeding, when present.  However, the evidence does not show that his hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or result in persistent bleeding, secondary anemia, or fissures so as to warrant a higher rating.  Therefore, the Board finds that the Veteran's hemorrhoids, which result in no more than mild or moderate symptomatology, do not more nearly approximate the level of severity contemplated by the 10 or 20 percent rating  under DC 7336. 

The Board also considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's hemorrhoids but finds that no higher rating is assignable any other diagnostic code.  Indeed, there have been no objective findings of any rectum prolapse, stricture or loss of sphincter control to warrant evaluation under other diagnostic codes.  See 38 C.F.R. § 4.114, DCs 7332, 7333, and 7334.  As such, no other diagnostic code is more applicable in this case. 

The Board notes that, in reaching the above-noted determinations, the Veteran's assertions regarding the severity of his hemorrhoids have been considered; however, as discussed above, the lay assertions made in support of his claim do not warrant a higher disability rating than the noncompensable rating currently assigned.  

The evidence shows the Veteran's service-connected hemorrhoids have remained relatively stable throughout the appeal period.  Therefore, the Board finds there is no basis for staged rating of the hemorrhoids disability, pursuant to Fenderson, supra. 

The Board has contemplated whether the Veteran's hemorrhoid disability should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  
	
The Board has carefully compared the level of severity and symptomatology of the Veteran's hemorrhoids with the established criteria found in the rating schedule, and the Board finds that the Veteran's disability is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplates mild or moderate symptomatology, which includes pain and swelling, as well as bleeding, whether the hemorrhoids are reducible, and the frequency of recurrences of the disability.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  In this regard, the Board notes that the Veteran's claims for higher initial ratings for his hypertension, back, right hip, and left knee disabilities have been remanded for additional development and, as such, need not be considered in the extra-schedular analysis at this time.  See id.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected hemorrhoids.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's hemorrhoids because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board has also considered whether a claim for a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, there is no lay or medical evidence of record showing that the Veteran's service-connected hemorrhoid disability affects his ability to obtain or maintain substantially gainful employment.  In fact, as noted, both the Veteran and the October 2013 examiner stated that his hemorrhoids do not have an impact on his employment or his daily life, and the evidence does not reflect that there is any functional loss or impairment caused by the hemorrhoid disability.  As such, the evidence does not show that the Veteran is unemployable due to his service-connected hemorrhoid disability, and further discussion of a TDIU is not necessary.

In sum, Board finds that the preponderance of the evidence is against an initial compensable rating for hemorrhoids.  As such, the benefit of the doubt doctrine is not applicable and the Veteran's claim for a higher initial rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for hemorrhoids is denied.  


REMAND

The Board's review of the record reveals that additional evidentiary development is needed with the claims remaining on appeal.  While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the right hip disability on appeal, the Board finds that an updated VA examination is needed to determine the nature and severity of such service-connected disability.  In this regard, the Veteran was afforded a VA examination in June 2013 which evaluated the severity of his service-connected right hip disability, including his range of motion, muscle strength, and the functional impairment caused by his disability.  Notably, however, while the June 2013 VA examiner stated there was objective evidence of painful motion, he did not indicate the degree to which the Veteran's right hip motion was limited by pain.  Review of the record shows the Veteran was afforded several VA examinations in October 2013 to evaluate his service-connected disabilities.  While the physician who conducted the October 2013 VA spine examination noted the Veteran complained of right hip pain that had persisted for many years and it was unclear if the pain initiated from his hip or back, the examiner did not evaluate the severity of his service-connected right hip disability, including his right hip range of motion or any functional impairment caused by his disability.  

There is no other objective evidence of record dated since the June 2013 VA examination that evaluates the severity of the Veteran's service-connected right hip disability, as the October 2013 VA examination was inadequate in this regard.  Therefore, the Board concludes the Veteran should be afforded a VA hip and thigh examination to determine the current nature and severity of his service-connected right hip disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the other claims on appeal, i.e., entitlement to higher initial ratings for hypertension, lumbar spine, and left knee disabilities, the Board finds there are outstanding records referable to each claim.  The evidentiary record contains records from the Moncrief Army Community Hospital, dated from March 2011 to June 2012.  During the November 2014 Board hearing, the undersigned Veterans Law Judge left the evidentiary record open for 30 days for the Veteran to submit additional records from Moncrief Army Community Hospital, as the Veteran reported that his blood pressure had been taken in October 2014 and had another appointment in December 2014.  To date, no additional records have been submitted from the Veteran or obtained directly from Moncrief Army Community Hospital.  

Because VA has been put on notice that there are outstanding treatment records that contain information and evidence relevant to the Veteran's hypertension claim, the Board finds these records must be obtained for consideration in this appeal.  In this regard, the Board also notes that the records associated with the record show the Veteran has complained of and received treatment for pain in his lumbar spine and left knee at Moncrief Army Community Hospital since his discharge from service, including most recently in June 2012.  Therefore, the Board finds the Veteran's lumbar spine and left knee disability claims must also be remanded to obtain any outstanding records that may be relevant to such claims.  Given the foregoing, the Board finds the AOJ must obtain all outstanding, pertinent records of evaluation and/or treatment from Moncrief Army Community Hospital, dated since June 2012.  

After receiving such updated treatment records, the AOJ should review them and conduct any additionally indicated development, to include affording the Veteran any contemporaneous VA examinations deemed necessary for the adjudication of his hypertension, lumbar spine, and left knee claims.

Accordingly, the case is REMANDED for the following action:

1. Request all of the Veteran's treatment records from Moncrief Army Community Hospital at Fort Jackson in Columbia, South Carolina, dated from June 2012 to the present.  As these are federal records, all reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After receiving such updated treatment records, the AOJ should review them and conduct any additionally indicated development, to include affording the Veteran any contemporaneous VA examinations deemed necessary for the adjudication of his hypertension, lumbar spine, and left knee claims.

3. The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected right hip disability.  The record should be made available to and reviewed by the examiner in connection with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's right hip disability.  

The examination should include range-of-motion studies of the right hip.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited, as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, and at what point (in degrees) his range of motion is limited following repetitive testing.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically. 

The examiner should adequately describe the functional impairment caused by the service-connected right hip disability, to include the impact on the Veteran's daily life and employability.  

All opinions expressed should be accompanied by supporting rationale.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


